Citation Nr: 0716902	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.  

2. Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the left tibial plateau with 
medial collateral ligament laxity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1971 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDINGS OF FACT

1. In a rating decision, dated in September 2001, the RO 
denied service connection for a right leg condition to 
include the knee as secondary to the service-connected left 
knee disability; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision.  

2. The additional evidence received since the unappealed 
rating decision of September 2001 does relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right knee disability as secondary 
to the service-connected left knee disability and raises a 
reasonable possibility of substantiating the claim.  

3. The left knee disability is manifested by minimal 
limitation of flexion with additional loss of one-quarter to 
one-half of remaining motion during flare-ups and full 
extension but there is no instability or malunion or nonunion 
of the tibial plateau fracture.  




CONCLUSIONS OF LAW

1. The rating decision of September 2001 by the RO, denying 
service connection for a right leg condition to include the 
knee as secondary to the service-connected left knee 
disability, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2006).

2. The additional evidence presented since the rating 
decision of September 2001 is new and material and the claim 
of service connection for a right knee disability as 
secondary to the service-connected left knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

3. The criteria for a rating higher than 20 percent for 
residuals of a fracture of the left tibial plateau with 
medial collateral ligament laxity have not been met. 
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a right knee 
disability as secondary to the service-connected left knee 
disability, further discussion here of compliance with the 
VCAA with regard to this claim is not necessary.

On the claim for increase, the RO provided pre-adjudication 
VCAA notice by letter, dated in May 2003.  The notice 
included the type of evidence needed to substantiate the 
claim, that is, evidence of an increase in severity.  The 
veteran was notified that VA would VA records and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession that pertained to the claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the 
criteria for rating the disability at this stage of the 
appeal when the veteran already has notice of the rating 
criteria in the statement of the case, and as a reasonable 
person could be expected to understand the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim, 
and any deficiency as to VCAA compliance regarding the degree 
of disability has not prejudiced the essential fairness of 
the adjudication of the claim.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination to evaluate the left knee disability.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that there has 
been compliance with notification and duty-to-assist 
provisions of the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection for a 
Right Knee Disability, claimed as Secondary to the 
Service-Connected Left Knee Disability.

Evidence Previously Considered 

In a rating decision, dated in September 2001, the RO denied 
service connection for a right leg condition to include the 
knee as secondary to the service-connected left knee 
disability because there was no medical evidence of a right 
knee disability.  The rating decision was limited to 
secondary service connection as the veteran did not claim 
that the knee disability had onset during service.  



After the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the rating 
decision and by operation of law the rating decision by the 
RO became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

The evidence considered at the time of the rating decision in 
September 2001 consisted of VA records. 

VA records, dated in 1997 and 2000, include a history of 
right knee instability, but there was no finding of a right 
knee abnormality or diagnosis of a right knee disability. 

Current Claim to Reopen 

The current claim to reopen was received at the RO in April 
2003. 

Additional Evidence 

VA records disclose that in February, March, June, and July 
2003 the veteran complained of right knee pain, which on one 
occasion the veteran attributed to the favoring of his left 
knee.  In February 2004, the assessment was patellofemoral 
chondromalacia.  

On VA examination in March 2005, the examiner expressed the 
opinion that given the absence of a right knee injury and 
that the current examination found only chondromalacia, a 
condition generally considered to result from trauma or to 
represent a development or metabolic condition, that it was 
not at least as likely as not that the right knee 
chondromalacia patella was a consequence of the 
service-connected left knee disability.  



Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board has reviewed the additional evidence and determines 
that the evidence is new and material because it is probative 
of the issue of whether the veteran currently suffers a right 
knee disability, the absence of such evidence was the basis 
for the previous denial of the claim.  


The additional evidence shows that the veteran has right knee 
chondromalacia, which was not previously shown, which relates 
to an unestablished fact necessary to substantiate the claim 
of service connection, that is, evidence of current 
disability, and presents a reasonable possibility of 
substantiating the claim.  Accordingly, the claim of service 
connection is reopened.

Claim for Increase 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate rating codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service-connected left knee disability is currently 20 
percent disabling under Diagnostic Code 5257 (instability).

Under Diagnostic Code 5257, the criterion for the next higher 
rating, 30 percent,    is severe impairment due to recurrent 
subluxation or lateral instability.

Also a separate rating may be assigned for limitation of 
flexion or extension under DC 5260 and DC 5261, respectively.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable.  Flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Factual Background 

VA records, dated in March 2003, disclose that the veteran 
complained of left knee pain.  The pertinent findings were 
slight effusion and minimal laxity with stress testing.  
Range of motion was intact.  

On VA examination in July 2003, the veteran complained of 
progressive left knee pain that was present all day, 
especially with squatting and climbing stairs, and of 
instability, and of effusion.  On examination, the left knee 
was stable to medial and lateral pressure.  Range of motion 
was from 0 to 135 degrees. 

VA records disclose that in June 2003 and February 2004, 
range of motion was from 0 to 140 degrees and the ligaments 
were intact. 

On VA examination in March 2005, the veteran complained of 
left knee pain, daily, instability, weakness or lack of 
endurance, but not fatigue, stiffness and swelling at the end 
of the day.  The veteran described flare-ups of pain with 
activities every other day, lasting about a minute.  He 
denied episodes of dislocation, but he did state that the 
knee locked or popped. 

On physical examination, gait was normal.  No effusion was 
noted.  There was patellar crepitus.  Flexion was from 0 to 
132 degrees without pain and extension was full without pain.  
The left knee ligaments were intact.  Forced resistance to 
flexion and extension was painless.  X-rays revealed a well-
healed tibial plateau fracture.  

After repetitive testing, the examiner stated that the 
veteran would lose an additional 25 percent to 50 percent of 
motion due to pain due to a flare-up.  

Analysis 

As for instability under Diagnostic Code 5257, except for one 
entry of mild laxity, the ligaments have been intact on VA 
examinations in 2003 and 2005.  In the absence of evidence of 
severe instability, the criterion for the next higher rating, 
30 percent, under Diagnostic Code 5257 has not been met. 

As for limitation of flexion, the criterion for 10 percent 
rating is flexion limited to 45 degrees.  As the veteran has 
flexion to 132 degrees, even considering pain on repetitive 
use with an estimated additional loss of 50 percent of 
motion, the veteran still has 65 degrees of flexion, which is 
noncompensable under Diagnostic Code 5260. 

As for limitation of extension, the criterion for 10 percent 
rating is extension limited to 10 degrees.  As the veteran 
has full extension without pain and as repetitive use had not 
resulted in limitation of extension, a separate compensable 
rating based on limitation of extension is not established. 

Also because there is no X-ray evidence of malunion or 
nonunion of the tibia, a rating under Diagnostic Code 5262 is 
not applicable. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
left knee disability, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular 

In an exceptional case where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred for such a rating. 

In this case, the evidence does not indicate the presence of 
the required frequent hospitalization or marked interference 
with employment.  So, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board finds no basis to refer this case for consideration 
of an extraschedular rating.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a right knee disability, claimed as 
secondary to the service-connected left knee disability, is 
reopened and to this extent only, the appeal is granted.  

A rating higher than 20 percent for residuals of a fracture 
of the left tibial plateau with medial collateral ligament 
laxity is denied. 


REMAND

Before reaching the claim of service connection for right 
knee disability, claimed as secondary to the service-
connected left knee disability, on the merits, further 
development is required.  Although the VA examiner in March 
2005 addressed the question of causation, aggravation of a 
nonservice-connected disability by a service-connected 
disability was not. 



Accordingly, the case is REMANDED for the following action:

1. Ensure full compliance with VCAA notice 
on the claim of service connection for a 
right knee disability, claimed as 
secondary to the service-connected left 
knee disability. 

2. Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that service-
connected left knee disability aggravated 
right knee chondromalacia.  The claims 
folder must be made available for review 
by the examiner.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
as it is to find against.

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition as contrasted to a 
worsening of symptoms. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 

3. After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


